DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election without traverse of Group I, a method of analyzing a biological sample based on cell-free molecules in genomic sites identified by coefficient of variation in the methylation levels of the sites across tissue types, in the reply filed on 25 April 2022 is acknowledged.
It is noted that the claims to the nonelected invention were cancelled in the claim amendments 25 April 2022. Therefore, no claims are withdrawn for being drawn to a nonelected invention.
Claims 5-6 and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 January 2022.

Claim Status
3. Claims 15-30 are cancelled.
Claims 31-44 are newly added.
Claims 1-14 and 31-44 are currently pending.
Claims 5-6 and 35-36 are withdrawn, as discussed in the Elections/Restrictions section above.
Claims 1-4, 7-14, 31-34, and 37-44 are under examination herein.
Claims 1-4, 7-14, 31-34, and 37-44 are rejected.
Claims 1, 11, 31 and 41 are objected to.

Priority
4. The instant application claims the benefit of priority as a divisional of U.S. Patent Application No. 14/803,692 filed 20 July 2015, which claims the benefit of priority to U.S. Provisional Application No. 62/183,669 filed 23 June 2015, U.S. Provisional Application No. 62/158,466 filed 7 May 2015, and U.S. Provisional Application No. 62/026,330 filed 18 July 2014. 
It is noted that claims 1 and 31, and those claims dependent therefrom, recite the limitation “identifying N genomic sites, wherein, for one or more other samples, a first set of the N genomic sites each have a coefficient of variation of methylation levels of at least 0.15 across the M tissue types and each have a difference between a maximum and a minimum methylation level for the M tissue types that exceeds 0.1, the first set including at least 10 genomic sites”. However, U.S. Provisional Application No. 62/026,330 does not provide support for this limitation as this application does not teach or suggest the limitations for the coefficient of variant threshold or the threshold for the difference between a maximum and minimum methylation level. Therefore, the claims are not granted the claim to the benefit of priority to U.S. Provisional Application No. 62/026,330 filed 18 July 2014. 
The claims to the benefit of priority to U.S. Patent Application No. 14/803,692 filed 20 July 2015, U.S. Provisional Application No. 62/183,669 filed 23 June 2015, and U.S. Provisional Application No. 62/158,466 filed 7 May 2015 are acknowledged. The effective filing date of claims 1-4, 7-14, 31-34, and 37-44 is 7 May 2015. 

Information Disclosure Statement
5. The Information Disclosure Statements filed on 9 May 2019, 22 May 2020, 8 June 2021, 9 December 2021, and 16 March 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
6. A petition to accept color drawings was granted on 10 January 2019. The drawings filed 15 October 2018 are accepted. 

Specification
7. The disclosure is objected to because of the following informalities:
Paras. [0053], [0115], [0117] reference Table S1 in Appendix A. However, neither the specification nor the instantly filed application includes an appendix with Table S1. It is noted that there is an Appendix the disclosure of U.S. Provisional Application No. 62/158,466 that includes a Table S1. If this is the same appendix and Table as mentioned in the instant specification, then this table can be included in the instant disclosure without introducing new matter. However, if a different table is intended for the table referenced in the instant disclosure, then an amendment to introduce a new table into the disclosure may be new matter. 
Appropriate correction is required.

Claim Objections
8. Claims 1, 11, 31 and 41 are objected to because of the following informalities:  
Claim 1: delete “and” in line 21 as there should only be a single conjunction between the penultimate and the last step of the method.
Claim 11: “aligns” in line 5 should be “align”.   
Claim 31: delete “and” in line 23 as there should only be a single conjunction between the penultimate and the last step of the method.
Claim 41: “aligns” in line 5 should be “align”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9. Claim 41 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 41 recites “wherein analyzing the plurality of cell-free DNA molecules comprises: sequencing the plurality of cell-free DNA molecules to obtain sequences”. Claim 31, from which claim 41 depends, recites that the claimed invention is a computer product comprising a non-transitory computer readable medium storing a plurality of instructions that, when executed on one or more processors of a computer system, control the computer system. Para. [0052] of the instant specification states that an example computer system is presented in Fig. 41. In looking at Figure 41, the disclosed computer system does not include any components that are able to carry out sequencing of a biological sample. Therefore, the instant specification does not describe a computer product as claimed that is capable of performing the step of sequencing the plurality of cell-free DNA molecules to obtain sequences.  

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. Claims 1-4, 7-14, 31-34, and 37-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 31, and those claims dependent therefrom, recite “identifying N genomic sites, wherein, for one or more other samples, a first set of the N genomic sites each have a coefficient of variation of methylation levels of at least 0.15 across the M tissue types and each have a difference between a maximum and a minimum methylation level for the M tissue types that exceeds 0.1”. Claims 7 and 37 further limit the coefficient of variation threshold and the difference threshold. It is unclear if the wherein clause is intended to require that the identifying step includes calculating the coefficient of variation of methylation levels across the M tissue types and the difference between the maximum and the minimum methylation level for the M tissue types within the metes and bounds of the claimed invention, that the identifying step merely includes evaluating previously calculated coefficients of variation and differences between the maximum and minimum methylation levels to identify the first set of N genomic sites, or if the first set of N genomic sites can be identified by any method as long as the sites also have the property of a coefficient of variation of methylation levels of at least 0.15 across the M tissue types and a difference between a maximum and a minimum methylation level for the M tissue types that exceeds 0.1. For examination purposes, it is interpreted that the identification of the N genomic sites includes calculating the coefficient of variation of methylation levels across the M tissue types and the difference between the maximum and the minimum methylation level for the M tissue types within the metes and bounds of the claimed invention. 
Claims 3 and 33, and those claims dependent therefrom, recite “wherein the threshold amount is determined based on amounts of the first tissue type in mixtures of a first set of organisms that are healthy for the first tissue type and of a second set of organisms that are diseased for the first tissue type”. It is unclear if this limitation is intended to require determining the threshold amount within the metes and bounds of the claimed invention or if this clause merely defines a process by which the threshold amount was previously determined outside the metes and bounds of the claimed invention. For examination purposes, it is interpreted that this clause merely defines a process by which the threshold amount was previously determined outside the metes and bounds of the claimed invention.
Claims 11 and 41 recite “wherein analyzing the plurality of cell- free DNA molecules comprises: … aligning the sequences to the reference genome, wherein the N mixture methylation levels are measured using sequence reads that each aligns to at least one of the N genomic sites of the reference genome”. Claims 1 and 31 recite “wherein analyzing a cell-free DNA molecule includes: identifying a location of the cell-free DNA molecule in a reference genome corresponding to the organism”. It is unclear if the step of aligning in claims 11 and 41 is intended to further limit the step of identifying a location of the cell-free DNA molecule in a reference genome in claims 1 and 31, respectively, or if this step is intended to be an additional step of aligning the sequences to the reference genome that is distinct from the identifying a location step in claims 1 and 31, respectively. For examination purposes, it is interpreted that this step further limits the step of identifying a location of the cell-free DNA molecule in a reference genome in claims 1 and 31, respectively

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. Claims 1-4, 7-14, 31-34, and 37-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/law of nature/natural phenomenon without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1 and 31 recite identifying N genomic sites, wherein, for one or more other samples, a first set of the N genomic sites each have a coefficient of variation of methylation levels of at least 0.15 across the M tissue types and each have a difference between a maximum and a minimum methylation level for the M tissue types that exceeds 0.1, the first set including at least 10 genomic sites; for each of the M tissue types: obtaining N tissue-specific methylation levels at the N genomic sites, N being greater than or equal to M, wherein the tissue-specific methylation levels form a matrix A of dimensions N by M; … measuring N mixture methylation levels at the N genomic sites using a first group of the plurality of cell-free DNA molecules that are each located at any one of N genomic sites of the reference genome corresponding to the organism, wherein the N mixture methylation levels form a methylation vector b; and solving for a composition vector x that provides the methylation vector b for the matrix A; and for each of one or more components of the composition vector x: using the component to determine an amount of a corresponding tissue type of the M tissue types in the mixture.
Claims 2 and 32 recite wherein a first component of the one or more components corresponds to a first tissue type, the method further comprising: comparing a first amount of the first tissue type in the mixture to a threshold amount to determine a classification of whether the first tissue type has a disease state.
Claims 3-4 and 33-34 recite further limitations on how the threshold amount was previously determined.
Claims 7 and 37 recite wherein the at least 10 of the N genomic sites each have the coefficient of variation of methylation levels of at least 0.25 across the M tissue types and each have the difference between the maximum and the minimum methylation level for the M tissue types that exceeds 0.2.
Claims 8 and 38 recite wherein a second set of the N genomic sites each has a methylation level in one tissue type that is different from methylation levels in other tissue types by at least a threshold level, the second set of the N genomic sites including at least 10 genomic sites.
Claim 9 and 39 recite wherein the threshold level corresponds to a difference of the methylation level in the one tissue type from a mean of the methylation levels in the other tissue types by at least a specified number of standard deviations.
Claims 12 and 42 recite wherein solving for the composition vector x includes solving Ax=b.
Claims 13 and 43 recite wherein N is greater than M.
Claims 14 and 44 recite wherein solving Ax=b involves a least squares optimization. 
The limitations for identifying the N genomic sites based on coefficients of variation and the difference between the minimum and maximum methylation level exceeding a threshold, obtaining N tissue specific methylation levels, using ta component to determine an amount of a corresponding tissue type of the M tissue types in the mixture for each of one or more components in a composition vector, comparing a first amount to a threshold amount to classify a disease state, and identifying a second set of N genomic sites based on a comparison of a methylation level difference to a threshold, are so generically recited that under the broadest reasonable interpretation, they encompass collecting information, analyzing information and making a decision based on that analysis which can be practically performed in the human mind. The limitation of forming a matrix and methylation vector equate to limitations that can be carried out with pen and paper by writing the matrix or vector. The limitation for measuring the N mixture methylation values under the broadest reasonable interpretation equates to counting the number the methylated molecules located at each genomic site, which can be practically performed in the human mind and requires performing a mathematical calculation, i.e. calculating a sum. The steps for determining the coefficients of variation of methylation levels and the difference between the maximum and a minimum methylation level, solving for the composition vector, including solving Ax=b and solving Ax=b using a least squares optimization equate to mathematical calculations as they require performing a series of mathematical calculations to identify the minimized objective function.  Therefore, these limitations fall under the “Mental process” and/or “Mathematical concepts” groupings of abstract ideas. While claims 31-44 recite that the method is stored on a non-transitory computer readable medium and can be executed by a computer system, there are no additional limitations that indicate that this requires anything other than carrying out the recited mental process or mathematical concept in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. As such, claims 1-4, 7-14, 31-34, and 37-44 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claims 1 and 31 recite analyzing a plurality of cell-free DNA molecules from the biological sample, the plurality of cell-free DNA molecules being at least 1,000 cell-free DNA molecules, wherein analyzing a cell-free DNA molecule includes: identifying a location of the cell-free DNA molecule in a reference genome corresponding to the organism.
Claim 31, and those claims dependent therefrom, also recite a non-transitory computer-readable medium storing a plurality of instructions that control a computer system when executed on one or more processors of the computer system. 
Claims 10 and 40 recite wherein the N tissue-specific methylation levels at the N genomic sites are obtained from a database.
Claims 11 and 41 recite wherein analyzing the plurality of cell- free DNA molecules comprises: sequencing the plurality of cell-free DNA molecules to obtain sequences; and aligning the sequences to the reference genome, wherein the N mixture methylation levels are measured using sequence reads that each aligns to at least one of the N genomic sites of the reference genome.
There are no limitations that indicate that the claimed non-transitory computer readable medium or the computer system require anything other than a generic computing environment. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for analyzing the plurality of cell-free DNA molecules in claims 1, 31, 11 and 41 as well as obtaining the N tissue-specific methylation levels from a database equate to mere data gathering activity because they are steps that are merely used to gather information that is used as input for the recited abstract idea and there is no indication that these data gathering steps result in any sort of practical application of the recited abstract idea. As such, claims 1-4, 7-14, 31-34, and 37-44 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment and well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claims 1 and 31 recite analyzing a plurality of cell-free DNA molecules from the biological sample, the plurality of cell-free DNA molecules being at least 1,000 cell-free DNA molecules, wherein analyzing a cell-free DNA molecule includes: identifying a location of the cell-free DNA molecule in a reference genome corresponding to the organism.
Claim 31, and those claims dependent therefrom, also recite a non-transitory computer-readable medium storing a plurality of instructions that control a computer system when executed on one or more processors of the computer system. 
Claims 10 and 40 recite wherein the N tissue-specific methylation levels at the N genomic sites are obtained from a database.
Claims 11 and 41 recite wherein analyzing the plurality of cell- free DNA molecules comprises: sequencing the plurality of cell-free DNA molecules to obtain sequences; and aligning the sequences to the reference genome, wherein the N mixture methylation levels are measured using sequence reads that each aligns to at least one of the N genomic sites of the reference genome.
As discussed above, there are no additional limitations to indicate that the claimed computer readable medium requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The courts have found that limitations for receiving or transmitting data over a network or retrieving information from memory are well-understood, routine and conventional in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). In addition, paras. [0096] and [0141] of the instant specification disclose the use of commercially available sequencing platforms for the performance of methylation-aware sequencing on cell-free DNA samples and the use of commercially available software for the alignment of methylation-aware sequencing results obtained from the sequencing platforms, which indicates the obviousness of the analysis of the cell-free DNA molecules, even in combination with a computer-based system. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-4, 7-14, 31-34, and 37-44 are not patent eligible.

Conclusion
12. No claims are allowed.
It is noted that claims 1-4, 7-14, 31-34 and 37-44 are free from the prior art as the prior art does not teach nor fairly suggest “identifying N genomic sites, wherein, for one or more other samples, a first set of the N genomic sites each have a coefficient of variation of methylation levels of at least 0.15 across the M tissue types and each have a difference between a maximum and a minimum methylation level for the M tissue types that exceeds 0.1” according to the interpretation set forth for these limitations under the 35 U.S.C. 112(b) rejection of these claims. The closest prior art of record is Houseman et al. (BMC Bioinformatics 2012, 13:86, pgs. 1-16; 9 May 2019 IDS Document) and Lo et al. (US 2014/0080715 A1; 9 May 2019 IDS Document). 
Houseman et al. discloses a method for determining the amounts of mixtures of cells in a sample based on DNA methylation results using a similar method of solving for a composition vector based on methylation vector and a matrix of reference values (pg. 2, col. 2, para. 1 to pg. 7, col. 2, para. 1). However, Houseman et al. is silent to using cell-free DNA and identifying the genomic sites of interest by calculating the coefficient of variation across the M tissue types and determining differences between a maximum and minimum methylation level for the M tissue types for one or more reference samples and choosing those sites based on the coefficient of variation being at least 0.15 and the difference exceeding 0.1. 
Lo et al. discloses a method for determining an amount of cell-free DNA from a first tissue in a biological sample that comprises a mixture of tissues (Fig. 10; paras. [0135]-[0149]). However, Lo et al. utilizes a different method for the determination of the amount of cell-free DNA from a first tissue sample (see para. [0141]) and does not disclose using cell-free DNA and identifying the genomic sites of interest by calculating the coefficient of variation across the M tissue types and determining differences between a maximum and minimum methylation level for the M tissue types for one or more reference samples and choosing those sites based on the coefficient of variation being at least 0.15 and the difference exceeding 0.1.

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631